        Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 1 of 22




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHRYN GAY,                                       )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )
                                                   )
CHILDREN’S HOSPITAL OF                             )
PHILADELPHIA, ELENI LANTZOUNI,                            Case No. 2:18-cv-02880-NIQA
                                                   )
JENNIFER LOUIS-JACQUES, MICHELE                    )
ZUCKER, LEELA JACKSON, KATIE                       )
HOEVELER, MORTIMER PONCZ, AND                      )
ALAN R. COHEN                                      )
                                                   )
       Defendants.                                 )

                                                  ORDER

       AND NOW, this ____________ day of ________________, 2021, upon consideration of

Defendants’ Motion In Limine To Exclude Plaintiff’s Newly Identified Exhibits and any

response thereto, it is HEREBY ORDERED AND DECREED that the Motion is GRANTED.

Plaintiff’s Exhibits not provided or identified prior to April 16, 2021 shall be excluded and not

be permitted to be offered into evidence or utilized by Plaintiff at trial for any reason.



                                               __________________________________
                                               J.
           Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 2 of 22




                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHRYN GAY,                                      )
                                                   )
           Plaintiff,                              )
                                                   )
           v.                                      )
                                                   )
 CHILDREN’S HOSPITAL OF                            )      Case No. 2:18-cv-02880-NIQA
 PHILADELPHIA, et al.                              )
                                                   )
           Defendants.                             )



                        MOTION IN LIMINE OF DEFENDANTS TO EXCLUDE
                        PLAINTIFF’S NEWLY IDENTIFIED TRIAL EXHIBITS

           Defendants Children’s Hospital of Philadelphia, Eleni Lantzouni, Jennifer Louis-Jacques,

 Michele Zucker, Leela Jackson, Katie Hoeveler, Mortimer Poncz, and Alan R. Cohen

 (“Defendants”), by and through their undersigned counsel, hereby move this Court to exclude

 Plaintiff’s newly identified and previously undisclosed trial exhibits.

           In support of this motion, Defendants incorporate the following memorandum of law.

                                               Respectfully submitted,

Dated: April 16, 2021                          /s/ Patrick M. Harrington
                                               Patrick M. Harrington, Esq.
                                               Danielle Goebel, Esq.
                                               DILWORTH PAXSON LLP
                                               1500 Market Street, 1500E
                                               Philadelphia, PA 19102
                                               Tel: 215-575-7000
                                               Attorneys for Defendants




 122219597_1
 4/16/2021 2:49 pm
          Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 3 of 22




                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHRYN GAY,                                         )
                                                     )
          Plaintiff,                                 )
                                                     )
          v.                                         )
                                                     )
CHILDREN’S HOSPITAL OF                               )
PHILADELPHIA, ELENI LANTZOUNI,                             Case No. 2:18-cv-02880-NIQA
                                                     )
JENNIFER LOUIS-JACQUES, MICHELE                      )
ZUCKER, LEELA JACKSON, KATIE                         )
HOEVELER, MORTIMER PONCZ, AND                        )
ALAN R. COHEN                                        )
                                                     )
          Defendants.                                )


DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION IN LIMINE TO
    EXCLUDE PLAINTIFF’S NEWLY IDENTIFIED AND NOT PREVIOUSLY
                   DISCLOSED TRIAL EXHIBITS

          Defendants Children’s Hospital of Philadelphia, Eleni Lantzouni, Jennifer Louis-Jacques,

Michele Zucker, Leela Jackson, Katie Hoeveler, Mortimer Poncz, and Alan R. Cohen

(“Defendants”), by and through their undersigned counsel, hereby submit the following

memorandum of law in support of their motion in limine to exclude Plaintiff’s newly identified

and not previously disclosed trial exhibits.

I.        NATURE AND CONTENTS OF EXHIBITS

          On April 16, 2021 – the day Motions in Limine, Trial Memoranda, Jury Instructions and

Verdict sheets are due pursuant to this Court’s Final Pretrial Order [ECF91], Plaintiff submitted

to the undersigned a list of one hundred fifty-four (154) trial exhibits, which is attached hereto as

Exhibit A.          This list of one hundred fifty-four trial exhibits (the “Exhibit List”) contains

countless “never seen before” exhibits Plaintiff neither produced during discovery, nor identified

at any time prior to April 16, 2021. Notably, and astonishingly, Plaintiff states that she further


122219597_1
4/16/2021 2:49 pm
          Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 4 of 22




“reserves the right to amend this list.” [Ex. A, at p.1.] The Exhibit List is over one hundred (100)

exhibits longer than the list submitted by Plaintiff in connection with the Final Pretrial

Conference conducted on January 14, 2021, and the documents attached to the Exhibit List are

being produced not only the day when final pretrial motions are due, but well over a year after

discovery has closed in the matter. Notably, this is not the first time when Plaintiff has cast aside

this Court’s scheduling orders to supplement her exhibit list after the Final Pretrial Conference

on January 14, 2021. Her first attempt to avoid this Court’s prior scheduling orders resulted in

Defendants’ motion in limine [ECF 97] seeking to strike exhibits nos. 39 and 40 which were not

only identified after the Final Pretrial Conference, but were not produced during discovery, as

was Plaintiff’s obligation.

          Plaintiff, undeterred, has done the same here, but now has added over one hundred

previously unseen and undisclosed additional exhibits in the Exhibit List, in direct and bold

contradiction of the Court’s Orders in the matter, the Federal Rules, and good faith. Such brazen

non-compliance should not be tolerated.

II.       ARGUMENT

          The Court has inherent authority to manage the cases brought before it. Included within

that authority is the Court’s discretion to exclude evidence in “appropriate cases” upon a

movant’s motion in limine. See Sweitzer v. Oxmaster, Inc., No. 09-5606, 2011 WL 721907, at

*1 (E.D. Pa. Mar. 2, 2011) (citing Luce v. U.S., 469 U.S. 38, 41 n.4 (1984)). Indeed, “the Court

may decide such motions to ensure the [fact finder] is not exposed to unfairly prejudicial,

confusing, or irrelevant evidence, even if doing so may limit a party’s defenses.” U.S. v.

Romano, 849 F.2d 812, 815 (3d Cir. 1988). More practically, the purpose of an motion in limine

is to “narrow the evidentiary issues for trial and to eliminate unnecessary trial interruptions.”

Bradley v. Pittsburg Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990)
                                                 2
122219597_1
4/16/2021 2:49 pm
          Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 5 of 22




          “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than

it would be without the evidence . . .” Fed. R. Evid. 401. “Irrelevant evidence is not admissible.”

Fed. R. Evid. 402. In addition, Federal Rule of Evidence 403 provides, in pertinent part: “The

court may exclude relevant evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues . . .”

          A.        Plaintiff’s Exhibits Were Neither Identified, Nor Provided in the Time
                    Permitted, and Must be Disallowed

          The Federal Rules of Civil Procedure, the Local Rules for the Eastern District of

Pennsylvania, and the scheduling orders in this case impose an affirmative obligation on the

parties to disclose the identity of witnesses and evidence that will be presented at trial. See Fed.

R. Civ. P. 26(a)(3)(A)(iii); E.D. Pa. Local Rule 16.1(d)(1). Discovery in this matter closed in

March of 2020. The Court-ordered deadline for disclosure of trial exhibits in this case was

January 1, 2021 – fourteen days prior to the final pretrial conference – and over four months ago.

See December 11, 2020 Scheduling Order, ¶ 2 [ECF 88.]. Many of the exhibits identified in the

Exhibit List were not included therein and were only identified, for the first time, in the Exhibit

List, submitted and served on Defense Counsel on April 16, 2021. Plaintiff’s failure to identify

or produce these trial exhibits in the manner contemplated by the rules and the Court’s

scheduling orders must preclude her from offering such evidence at trial.


          It is well established that a district court has discretion to exclude evidence for a party’s

failure to adhere to the schedule set by the court. In re Paoli R.R. Yard PCB Litig., 35 F.3d 717,

791 (3d Cir. 1994); Kotes v. Super Fresh Food Markets, Inc., 157 F.R.D. 18, 20 (E.D. Pa. 1994)

(“Courts may preclude testimony for parties who have failed to obey a scheduling or pretrial

order.”) (citations omitted). Federal Rule of Civil Procedure 37(c)(1) provides that a party will

be prevented from using evidence that it fails to disclosure in a timely fashion, unless the failure
                                                   3
122219597_1
4/16/2021 2:49 pm
          Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 6 of 22




is justified, or is harmless. See also Fed. R. Civ. P. 16(f). The burden of proving substantial

justification or harmlessness lies with the non-moving party. See Frederick v. Hanna, Civil

Action No. 05-514, 2007 WL 853480, at *4 (W.D. Pa. Mar. 16, 2007).


          Pursuant to Federal Rule of Civil Procedure 37(c)(1), “[i]f a party fails to provide

information . . . the party is not allowed to use that information or witness to supply evidence on

a motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.”

Fed. R. Civ. P. 37(c)(1). This rule preserves the Federal Rules of Civil Procedure’s crucial role

in “mak[ing] a trial less a game of blind man’s bluff and more a fair contest with the basic issues

and facts disclosed to the fullest practicable extent.” Rozier v. Ford Motor Co., 573 F.2d 1332,

1346 (5th Cir. 1978) (quoting U.S. v. Procter & Gamble, 356 U.S. 677, 682 (1958)). Simply put,

a party should not be permitted to benefit from information that it improperly withheld from an

opponent.

          The undersigned is still in the process of ascertaining the volume of new exhibits which

have not been previously disclosed, as counsel received the Exhibit List the afternoon of April

16, the day pretrial motions including Motions in limine are due. As such, to the extent that the

Exhibit List contains exhibits which were neither identified nor provided prior to April 16, 2021,

any such exhibits should be excluded due to the profoundly unfair prejudice such late additions

would have.1

          Should the Court desire, Defendants can prepare for the Court’s convenience a

supplemental reconciliation of which of the one hundred fifty-four (154) exhibits identified in



1
          Furthermore, despite the undersigned orally representing and stating, in writing, in a February 2021 letter to
Plaintiff, that the numbering of exhibits submitted by Plaintiff in her pretrial memo should not be altered, Plaintiff
has wholly abandoned her numbering such that the numbering in the Exhibit List bears no resemblance to the
numbering in Plaintiff’s pretrial memorandum.
                                                           4
122219597_1
4/16/2021 2:49 pm
           Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 7 of 22




 the Exhibit List were contained in the initial 38 exhibits referenced in Plaintiff’s pretrial

 memorandum and/or the untimely addition submitted to counsel thereafter.2

 III.      CONCLUSION

           For the foregoing reasons, Defendants respectfully request that the Court grant its motion

 in limine and exclude exhibits contained in the Exhibit List.

                                                       Respectfully submitted,

Dated: April 16, 2021                                  /s/ Patrick M. Harrington
                                                       Patrick M. Harrington, Esq.
                                                       Danielle Goebel, Esq.
                                                       DILWORTH PAXSON LLP
                                                       1500 Market Street, 1500E
                                                       Philadelphia, PA 19102
                                                       Tel: 215-575-7000
                                                       Attorneys for Defendants




 2
          Defendants maintain that the exhibits added after the Final Pretrial Conference of January 14, 2021 should
 be stricken as untimely, for the reasons detailed in Defendants’ motion in limine [ECF 97] seeking to strike exhibits
 nos. 39 and 40.
                                                           5
 122219597_1
 4/16/2021 2:49 pm
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 8 of 22




                   Exhibit A
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 9 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 10 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 11 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 12 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 13 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 14 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 15 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 16 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 17 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 18 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 19 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 20 of 22
Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 21 of 22
          Case 2:18-cv-02880-NIQA Document 140 Filed 04/16/21 Page 22 of 22




                                    CERTIFICATE OF SERVICE

           I, Patrick Harrington, do hereby certify that on this date I served a true and correct copy

 of the foregoing Motion in limine to be served by the Court’s ECF system to all counsel and

 unrepresented parties of record

Dated: April 16, 2021                            /s/ Patrick M. Harrington
                                                 Patrick M. Harrington, Esq.
                                                 Danielle Goebel, Esq.
                                                 DILWORTH PAXSON LLP
                                                 1500 Market Street, 1500E
                                                 Philadelphia, PA 19102
                                                 Tel: 215-575-7000
                                                 Attorneys for Defendants




 122219597_1
 4/16/2021 2:49 pm
